July 13, 2011 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street NE Washington, D.C. 20549 Subject: Request for Withdrawal of Application (the “Application”) for an Order Pursuant to Section 6(c) of the Investment Company Act of 1940 File No. 812-13814 Ladies and Gentlemen: Nationwide Life Insurance Company, Nationwide Variable Account-II, and Nationwide Investment Services Corporation (collectively, the “Applicants”) hereby respectfully request the withdrawal of the above-referenced Application that was filed with the Securities and Exchange Commission on August 13, 2010.The Application requested an Order for Exemption from Sections 2(a)(32), 22(c), and 27(i)(2)(A) of the 1940 Act and Rule 22c-1 thereunder, in connection with certain bonus recapture procedures discussed in the Application. The Applicants have elected to not offer the bonus riders (for which they needed the exemption) in the Nationwide DestinationSM Navigator products, as originally anticipated, making the requested Order unnecessary. For further information relating to this request, please contact the undersigned directly at (614) 249-8782. Sincerely, /s/JAMIE RUFF CASTO Jamie Ruff Casto Managing Counsel Nationwide Insurance cc:Rebecca Marquigny
